UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


ERWIN EUGENE SEMIEN,                             §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:18-CV-512
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                Defendant.                       §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Erwin Eugene Semien, a prisoner confined at the Federal Correctional Institution

in Beaumont, Texas, proceeding pro se, brought this civil action pursuant to the Federal Tort

Claims Act.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends denying defendant’s motion to dismiss for lack of jurisdiction.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                        ORDER

      Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#15) is ADOPTED. Defendant’s motion to

dismiss (#12) is DENIED.

      SIGNED at Beaumont, Texas, this 10th day of September, 2019.




                                      ________________________________________
                                                  MARCIA A. CRONE
                                           UNITED STATES DISTRICT JUDGE




                                           2
